EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Charles W. Griggers, Reg. No. 47,283 on April 19, 2021. The telephone interview was simply to address minor informality issues outstanding in the claims, and no substantive amendments were discussed.
The claim amendments presented below are made with reference to the claims and line numbers of the claims as the claims were presented in the Amendment filed March 8, 2021.

In claim 1, line 16, the phrase “and a question for the current level” is inserted after the phrase "with an answer array for the current level.”

In claim 1, line 29, the word “the” is inserted before the phrase "available answers.”

In claim 8, line 17, the phrase “and a question for the current level” is inserted after the phrase "with an answer array for the current level.”




In claim 15, line 15, the phrase “and a question for the current level” is inserted after the phrase "with an answer array for the current level.”

In claim 15, line 28, the word “the” is inserted before the phrase "available answers.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 8, 15, and claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20, depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “wherein, at the individual ones of the multiple levels of the question and answer process, an answer is selected, by the computer based system, from the answer array before progressing to a next level of the question and answer process based on a determination of one of the plurality of intent elements corresponding to the selected answer, wherein the question and the answer array for the current level are presented over the voice input channel to a user, by the computer based system, when none of the plurality of intent elements that are correlated with the determined user intent are determined, by the computer based system, to correspond to 
The closest cited art of record includes the combination of Li, Beller and Boston. Li is directed towards a method for case management in a dispute that receives a natural language communication in the form of user speech pertaining to a dispute. Li uses a natural language understanding engine to understand the intent of a discussion and interaction with a user, including storing details pertaining to the discrepancy raised by the user. In the system of Li, information is gathered from and communicated to the user via questions asked by the system, until a dispositioned outcome is determined. While Li does teach using a natural language understanding engine to understand the intent of a discussion, and storing details related to the dispute that is the topic of the discussion, Li does not teach parsing the natural language problem statement. Li further does not explicitly teach a question and answer process having multiple levels.
For the parsing the natural language problem statement, Beller is relied upon. As the record is clear in at least the Non-Final Action mailed December 10, 2020, Beller teaches parsing out intent elements from a question input by a user.
For the question and answer process having multiple levels, Boston is relied upon. Boston in paras. 109-116 not only teaches a multi-level question and answer process, but also teaches that a system will determine answers to questions (at different 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday,  9:30a-5:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656